El Juez PbesideNte Señor del Toro,
emitió la opinión del tribunal.
José D. Castillo demandó a Edgar Martínez y obtuvo una sentencia condenándolo a pagarle mil quinientos dóla-res como indemnización por los daños y perjuicios que con el automóvil que guiaba le causó el 14 de marzo de 1924.
El automóvil pertenecía a Juan del Carmen Sosa quien lo tenía asegurado con la Caribbean Casualty Company contra accidentes. Ni el dueño del auto, ni la compañía asegu-radora . fueron demandados en el pleito contra Martínez. Es abora, después de obtenida la sentencia, que dicbo sea de paso se obtuvo en rebeldía del demandado, que se de-manda a la Caribbean Casualty Co. para que pague el im-porte de la sentencia. El dueño del auto tampoco ba sido demandado en este segundo pleito.
. La Caribbean Casualty Company alegó que la demanda no aducía liecbos suficientes para determinar una causa de acción y la corte después de oir a las partes interesadas de-claró la excepción con lugar y dictó sentencia desestimando la demanda con las costas al demandante.
No conforme éste, apeló, presentando un largo alegato que no contiene un verdadero señalamiento de error y que cita un gran número de casos que se refieren a situaciones jurídicas distintas a la que surge de los Lechos alegados en *406la demanda. La demandada también presentó un largo ale-gato lleno de citas en apoyo de su contención.
El caso es enteramente simple. Lo complican las partes. No cabe dictar sentencia en contra de la demandada por-que no existe relación contractual alguna entre ella y el demandante. Es cierto que la materia del seguro fueron los accidentes que pudieron causarse con el automóvil de que se trata, pero el seguro lo hizo el dueño con la compa-ñía para que ésta respondiera por él. Aquí no se demandó primitivamente al dueño ni se dictó sentencia contra él de que deba responder la compañía aseguradora. No importa que Martínez fuera el chauffeur de Sosa, pues se le demandó personalmente y únicamente contra él se dictó sentencia. Sosa no tuvo oportunidad de defenderse ni la compañía de defenderlo para defenderse a sí misma. Castillo escogió como único responsable a Martínez y Martínez no estaba protegido por la póliza de la Caribbean. La póliza prote-gía a Sosa de las responsabilidades en que éste pudiera in-currir por accidentes causados por su automóvil. Y aquí, repetimos, no se ha demostrado responsabilidad alguna por parte de Sosa. Es incomprensible en verdad que la de-manda se entablara sólo contra Martínez si es que Martí-nez era el chauffeur de Sosa y actuaba dentro del radio de su empleo. Sólo se explica que de tal modo se siguiera el primer pleito, teniendo en. mente el segundo, no yendo el dueño en el auto cuando ocurrió el accidente, intentándose así eludir que se aplicara la ley y la repetida jurispruden-cia de esta Corte Suprema sobre el particular, liberándose de responsabilidad al dueño y por consiguiente a la compa-ñía aseguradora. Se quiso llegar a ésta saltando por en-cima, del dueño, basándose en una sentencia obtenida contra su chauffeur, pero tal procedimiento no encuentra apoyo en la ley, ni en la jurisprudencia. .Los contratos, dice el artículo 1224 del Código Civil sólo producen efecto entre las partes que los otorgan y sus herederos.
Sólo cuando el contrato contuviere alguna estipulación *407en favor de nn tercero, es que éste puede exigir su cumpli-miento, y aún entonces, según el mismo precepto legal ci-tado, siempre que el tercero hubiere hecho saber su acepta-ción al obligado antes de que haya sido aquélla revocada. En este caso no había estipulación alguna expresa a favor del demandante, ni implícita a menos que se hubiera de-mandado a Sosa. Martínez sin Sosa, o sea el chauffeur in-dependientemente del dueño, no está relacionado legalmente con la compañía. Tampoco el auto sin el dueño.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.